Citation Nr: 1228132	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee condition, to include degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from as April 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas that denied the benefit sought.

In February 2012, the Veteran was scheduled for a video hearing before the Board.  However, he failed to appear for this hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with chronic right knee pain, likely secondary to degenerative joint disease in October 2007 by a VA physician.  The Veteran contends that his right knee condition is related to an in-service injury.   

The Veteran's service treatment records show that he was found to be normal at both service entry and service separation.  The service treatment records reflect, however, that he was involved in a motorcycle accident in April 1973.  This accident resulted in an injury to his lower right knee where there was entry into his pre-patellar bursa with questionable entry into his knee joint.  Sutures were applied.  An X-ray of his right knee performed that same month was negative for any indication of any right knee problems. 

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion.  Such an examination should also be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private medical treatment providers that may have records relevant to right knee condition, to include degenerative joint disease.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain these records.  This should specifically include any records from the Dallas VAMC in Dallas, Texas, as the record indicates that he is currently receiving care there.  All attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be associated with the file.  The Veteran must be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right knee symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent outstanding records with the claims folder, arrange for an appropriate VA examination to determine the nature, onset and/or etiology of all current right knee disabilities, to include degenerative joint disease of the right knee, found to be present.  The claims folder must be made available to and reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed right knee condition, to include degenerative joint disease of the right knee, is etiologically related to or had its onset in service or within one year of separation.  In rendering the opinion, the examiner should discuss the significance of the Veteran's in-service motorcycle accident.  

All findings and conclusions must be set forth in a legible report.

The examiner should provide a complete rationale for any opinion rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

